                Case 2:20-cv-01052-RSM Document 18 Filed 11/23/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 9                                      SEATTLE DIVISION

10   LINDA A. BOOBER,                                      Civil No. 2:20-CV-01052-RSM

11            Plaintiff,

12            vs.                                          ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            Based on Defendant’s Motion, it is hereby ORDERED that the Answer due date shall be

16   amended as follows:

17            Defendant shall have up to and including December 28, 2020, to file a response to

18   Plaintiff’s Complaint, including the certified administrative record. The certified administrative

19   record shall be filed within ten days of its availability to the Office of the General Counsel, if it

20   can be filed earlier than the aforementioned date.

21            If the Commissioner is unable to file the certified administrative record by that date, the

22   Commissioner shall file another motion for extension every 28 days until the certified

23   administrative record becomes available.

24

     Page 1         ORDER - [3:20-CV-01052-RSM]
               Case 2:20-cv-01052-RSM Document 18 Filed 11/23/20 Page 2 of 2



 1
              DATED this 23rd day of November, 2020.
 2

 3

 4

 5
                                                A
                                                RICARDO S. MARTINEZ
                                                CHIEF UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10
     Presented by:
11
     s/ Benjamin J. Groebner
12   BENJAMIN J. GROEBNER
     Special Assistant United States Attorney
13   Office of the General Counsel
     Social Security Administration
14   701 Fifth Avenue, Suite 2900 M/S 221A
     Seattle, WA 98104-7075
15   Telephone: (206) 615-2494
     Fax: (206) 615-2531
16   benjamin.groebner@ssa.gov

17

18

19

20

21

22

23

24

     Page 2      ORDER - [3:20-CV-01052-RSM]
